DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (US 2012/0097310).
Regarding claim 1, Potier teaches:
A pneumatic tire comprising a pair of bead portions each having a bead core therein (Fig 2: tire 1, bead 3, bead wire 4; [0014, 0032-0033]), wherein
each of the pair of the bead portions has an outer side surface which is to be in contact with a standard rim on an outer side in a tire axial direction of the respective one of the bead cores ([0014]),
in a tire meridian section of the pneumatic tire in a pre-mounted state in which a width between the outer side surfaces is equal to a rim width of the standard rim ([0016]), in at least one of the pair of the bead portions, a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe and a maximum width (Y) in the tire axial direction of the bead core (Fig 2).
Potier does not explicitly recite a distance (H) in a tire radial direction between an inner end in the tire radial direction of the bead core and a bead toe is larger than 0.5 times and smaller than 2.5 times a maximum width (Y) in the tire axial direction of the bead core.
However, Fig 2 shows this relationship.
While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image1.png
    163
    325
    media_image1.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen the dimensional relationships as taught by Fig 2 of Potier.
Regarding claim 2, Potier teaches the tire according to claim 1.
Potier further teaches wherein a width in the tire axial direction of each of the bead cores increases radially outwardly from the inner end of respective one of the bead cores (Fig 2; [0033]).
Regarding claim 3, Potier teaches the tire according to claim 1.
Potier does not explicitly recite wherein the distance (H) is larger than 0.8 times and smaller than 2.0 times a maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 4, Potier teaches the tire according to claim 1.
Potier does not explicitly recite wherein a distance (x) between the inner end in the tire axial direction of the bead core and the bead toe is larger than 0.3 times and smaller than 2.0 times the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 5, Potier teaches the tire according to claim 1.
Potier does not explicitly recite wherein a minimum length in the tire axial direction between the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 6, Potier teaches the tire according to claim 2.
Potier does not explicitly recite wherein the distance (H) is larger than 0.8 times and smaller than 2.0 times a maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 7, Potier teaches the tire according to claim 2.
Potier does not explicitly recite wherein a distance (x) between the inner end in the tire axial direction of the bead core and the bead toe is larger than 0.3 times and smaller than 2.0 times the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 8, Potier teaches the tire according to claim 3.
Potier does not explicitly recite wherein a distance (x) between the inner end in the tire axial direction of the bead core and the bead toe is larger than 0.3 times and smaller than 2.0 times the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 9, Potier teaches the tire according to claim 2.
Potier does not explicitly recite wherein a minimum length in the tire axial direction between the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 10, Potier teaches the tire according to claim 3.
Potier does not explicitly recite wherein a minimum length in the tire axial direction between the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Regarding claim 11, Potier teaches the tire according to claim 4.
Potier does not explicitly recite wherein a minimum length in the tire axial direction between the bead core and the outer side surface is in a range of from 10% to 25% of the maximum width (Y).
However, Fig 2 shows this relationship.
See rejection of claim 1 for discussion of relationships shown in drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743